Citation Nr: 1748614	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction (ED), secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina. 

In May 2016, the Veteran attended a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

This matter was last before the Board in September 2016, when it was remanded for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1. Erectile dysfunction is not caused or aggravated by service-connected diabetes mellitus, type II, due to Agent Orange exposure.

2. The Veteran's kidney stones were not incurred in active service, and were not caused by exposure to Agent Orange (AO).

3. The Veteran's kidney stones are aggravated by service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).

2.  The criteria for service connection for kidney stones, secondary to service-connected diabetes, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The record shows that VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran was provided with the appropriate notice, afforded multiple examinations and his in-service and post-service medical records were obtained.  The Veteran has not alleged insufficient notice or identified any additional outstanding evidence which could be obtained to substantiate his claim. Also, the Board is unaware of any such evidence.  For these reasons, the duties to notify and assist have been met. 

Legal Criteria


Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).


Factual Background and Analysis

Service Connection for Erectile Dysfunction

The Veteran asserts that his ED is due to his service-connected diabetes, which is a result of his exposure to the herbicide agent, Agent Orange, in Vietnam.  In his notice of disagreement the Veteran states that nerve damage and reduced blood flow from diabetes can cause ED.  At his May 2016 hearing, the Veteran testified that he believed the ED was an offshoot of the progressive symptoms of his diabetes. 

The Veteran was afforded VA male reproductive system examinations in April 2012 and January 2017.  In the April 2012 examination, the Veteran reported that he noticed a problem maintaining a firm erection for about ten years, but it had become more noticeable since his marriage in 2010.  The examiner opined that the ED preceded the Veteran's diagnosis of diabetes, and that the ED was not related to the service-connected diabetes. 

In the January 2017 examination, the Veteran stated that he noticed his ED when he married in November 2010.  In this examination, the examiner noted that the Veteran had a previous diagnosis hypogonadism (low testosterone).  Additionally, the examiner noted that the Veteran's diagnosis for diabetes was made January 2012 based on A1C values of 6.5% or greater on two or more occasions (February 2011 and January 2012).  The examiner concluded that the Veteran's ED had its etiology as aging, BPH (benign prostatic hyperplasia), and hypogonadism.  The examiner also opined that the Veteran's ED was as least as likely as not caused by, or aggravated by, the Veteran's service-connected diabetes, as the ED pre-dated the diabetes diagnosis.

The Board observes the Veteran has consistently stated that he became aware of his ED in November 2010, when he married.  The Board notes that the Veteran's diabetes was diagnosed after November 2010, in 2012 based on A1C readings in 2011 and 2012, one to two years after the Veteran stated the date of onset for his ED.  

Although the Board finds the Veteran competent and credible to describe his ED symptoms, the Board finds that the January 2017 and the April 2012 VA examinations' conclusions are more probative regarding the etiology of the Veteran's ED.  Neither of these medical opinions concluded that the Veteran's ED was as a result of his service-connected diabetes.  Therefore, the Board finds that the Veteran's ED was not caused or aggravated by his service-connected diabetes, and service connection for ED is not warranted.

Service Connection for Kidney Stones

The Veteran asserts that his diagnosed kidney stones are related to his diabetes.  In the alternative, the Veteran asserts a direct claim for service connection for his kidney stones, due to his exposure to Agent Orange (AO) while in the service.  At his May 2016 hearing, the Veteran testified that prior to 1991, he had no problems with kidney stones, and that he believed his kidney stones were a result of his service-connected diabetes.

A review of the Veteran's service treatment records indicates no entries regarding kidney stones.

In a January 2012 VA diabetes examination, the examiner noted the Veteran's diagnosis of diabetes and peripheral neuropathy of the toes.  When asked if there were additional diagnoses pertaining to the diabetes or its complications, the examiner wrote, "(early) renal disease manifest as...microalbumin (protein in urine)."

In a February 2012 VA kidney condition examination, the examiner diagnosed the Veteran with chronic renal disease.  The examiner noted, "It is likely that the veteran's renal dysfunction is multifactorial, primarily due to the effects of hypertension and aggravated by diabetes mellitus, type II.  Veteran has not had to see a nephrologist.  He sees a urologist for management of kidney stones."

In January 2017, the Veteran was afforded a VA nephrology (kidney) examination.  The Veteran reported that he first experienced kidney stones while at work in 1991. The examiner noted that the Veteran had a history of uric acid kidney stones, with several procedures to remove stones, but was asymptomatic at the time of the examination.  

In an April 2017 addendum opinion, the examiner opined that it was less likely than not that the Veteran's kidney stones were caused by or otherwise etiologically related to his military service, as the "Veteran's nephrolithiasis (kidney stones) was diagnosed in 1991, decades after separation from the military."  Regarding the assertion that the Veteran's kidney stones were caused by his exposure to Agent Orange, the examiner concluded that there is no "medical evidence that proves AO causes nephrolithiasis."

As stated above, to show direct service-connection for kidney stones, there must be a current diagnosis of a disability, which had its onset in service, and medical opinion linking the current disability to the event or occurrence while in service.  Here, the Veteran's service treatment records contain no mention of kidney stones, and, as the Veteran has said, they did not begin until 1991, which is twenty-three years after the Veteran ended his military service.  Although exposure to AO has been conceded due to the Veteran's service in Vietnam, there is no link shown between the Veteran's service, his exposure to AO, and his kidney stones, as the medical opinion from April 2017 stated that there is no medical evidence linking AO exposure and kidney stones.  

Based on the foregoing, the Board finds direct service connection is not warranted.

Turning to the Veteran's assertion that his kidney stones should be service-connected as secondary to his service-connected diabetes, the Board finds the evidence weighs in favor of finding that the Veteran's service-connected diabetes aggravated his kidney stones. 

The medical evidence described above shows that the Veteran's kidney stones were at least partially aggravated by his service-connected diabetes and that his renal condition was due to or a complication of, his diabetes (see January 2012 diabetes examination and February 2012 kidney examination).

As noted above, service connection may be awarded on a secondary basis when there is sufficient evidence to show a current disability which was caused by or aggravated by a service connected disability.  Here, the examiners in two separate examinations concluded that the Veteran's diagnosed kidney stones were aggravated by his service-connected diabetes.  Thus, the criteria for secondary service connection have been met. 

Therefore, the Board finds that service connection for kidney stones, secondary to service-connected diabetes, is warranted.


ORDER

Entitlement to service connection for erectile dysfunction (ED), secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for kidney stones, secondary to service-connected diabetes mellitus, type II, is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


